HAWTHORNE, Justice
(concurring).
I am in full accord with the order transferring this appeal to the Court of Appeal, Fourth Circuit, since it is not a case falling in any of the classes of cases made appeal-able to this court under Article 7, Section 10, of the Constitution. It is not a case involving an election contest made appealable to this court under Paragraph 4 of Article 7, Section 10, which reads as follows:
“(4) Appealable cases involving election contest, but only if the election district from which the suit or contest arises does not lie wholly within a court of appeal circuit; * *
It is therefore immaterial whether the election district from which such a suit as this arises lies wholly within one court of appeal circuit or lies within two such court of appeal circuits.